Citation Nr: 0215626	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  94-21 359	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Whether a timely substantive appeal was filed on the issue of 
entitlement to an initial compensable disability rating for 
the veteran's service-connected left testicular atrophy.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1954 to 
July 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) following a November 1992 RO rating decision that, 
among other things, granted service connection for left 
testicular atrophic trauma and assigned a noncompensable 
evaluation for this disability.  This case was previously 
before the Board in February 1999.  In its 1999 decision, the 
Board denied service connection for a left leg disability, an 
eye disorder, a disability manifested by headaches, a rib 
disability and a spinal disability.  The Board remanded the 
issue of entitlement to an initial compensable disability 
rating for left testicular atrophy for additional 
development. 


FINDINGS OF FACT

1.  By a November 1992 rating decision, the RO granted 
service connection for left testicular atrophic trauma and 
assigned a noncompensable evaluation.

2.  Notice of the November 1992 rating decision was mailed to 
the veteran on November 27, 1992.

3.  A statement from the veteran, received on February 1, 
1993, was accepted as a notice of disagreement (NOD) as to 
the issue of entitlement to an initial compensable disability 
rating for left testicular atrophy.

4.  A statement of the case (SOC) addressing the issue of 
entitlement to an initial compensable disability rating for 
the veteran's left testicular atrophy was issued on June 12, 
1993.

5.  A substantive appeal setting forth allegations of error 
of fact or law regarding the issue of entitlement to an 
initial compensable disability rating for the veteran's left 
testicular atrophy as addressed in the SOC was not received 
until March 1994.


CONCLUSION OF LAW

The veteran is statutorily barred from appealing the November 
1992 RO decision to the extent that it assigned a 
noncompensable disability rating for his left testicular 
atrophy.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302(b), 20.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the veteran's claim of 
entitlement to a higher initial disability rating for his 
left testicular atrophy. 

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.201 (2001).  The substantive 
appeal can be set forth on a VA Form 9 (Appeal to the Board 
of Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202 
(2001).  To be considered timely, the substantive appeal must 
be filed within 60 days from the date that the AOJ mails the 
SOC to the appellant or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed.  38 C.F.R. § 20.302(b) (2001).  
Additionally, an extension for filing a substantive appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303 (2001).  If 
the claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993).

There are situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the veteran at least 60 days from 
the mailing date of a supplemental statement of the case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  38 C.F.R. § 20.302(b)(2) (2001); VAOPGCPREC 9-97 
(Feb. 11, 1997).

Moreover, even if a VA Form 9 is submitted, it must be 
"properly completed."  38 C.F.R. § 20.202.  As noted above, 
it "should set out specific arguments relating to errors of 
fact or law made by the AOJ in reaching the determination, or 
determinations, being appealed."  Id; see also 38 U.S.C.A. 
§ 7105(d)(3).  When the substantive appeal fails to allege 
specific error of fact or law, the Board may dismiss the 
appeal.  38 U.S.C.A. § 7105(d)(5) (West 1991).  

In the veteran's case, by a November 1992 rating action, the 
RO, in pertinent part, granted service connection for left 
testicular atrophic trauma and assigned a noncompensable 
disability rating.  In a letter dated on November 27, 1992, 
the RO notified the veteran of this determination. 

In a statement received by the RO on February 1, 1993, the 
veteran explained that he had not received a letter notifying 
him of the time of a scheduled VA urology examination.  The 
veteran, thereafter, requested that the RO consider his 
statement to be a NOD to the November 1992 rating decision.  
The RO treated the veteran's statement as a NOD and, on June 
12, 1993, the RO issued a SOC addressing this issue.  

Thereafter, on July 15, 1993, the RO received a VA Form 9, 
Appeal to the Board of Veterans' Appeals, which was dated on 
the same day.  In the VA Form 9, the veteran referred to his 
service connection claims, which the RO had denied in the 
November 1992 rating decision.  He did not, however, provide 
argument or express an intent to appeal the denial of an 
initial compensable disability rating for his left testicular 
atrophy.  

Subsequently, in a February 23, 1994 hearing, the veteran's 
representative made arguments regarding the left testicular 
atrophy issue.  This personal hearing was transcribed on 
March 28, 1994.  The record indicates that a copy of this 
hearing transcript was included in the claims file on April 
1, 1994.  A VA Form 1-646, Statement of Accredited 
Representation in Appealed Case was received on April 5, 
1994.  

The Board acknowledges the fact that the veteran's NOD was 
received at the RO on February 1, 1993, which was clearly 
within one year of the November 1992 rating decision.  
Consequently, the Board concludes that the veteran filed a 
timely NOD.  Significantly, however, a substantive appeal 
setting forth argument as to the issue of left testicular 
atrophy was not received within the period prescribed by law.  
A statement from the veteran's representative which could be 
construed as a substantive appeal was submitted by way of the 
transcript of the February 1994 hearing.  This was reduced to 
writing in March 1994.  Nevertheless, this written statement 
was submitted well after the time period for filing a 
substantive appeal had passed.  Additionally, an extension of 
time to file a substantive appeal was never filed.  38 C.F.R. 
§ 20.303 (2000) (request for an extension must be made within 
the time period for filing the substantive appeal).

Given that the notice of the November 1992 decision was 
mailed to the veteran on November 27, 1992, and because the 
SOC was issued on June 12, 1993, the veteran had from 
November 27, 1992, until November 26, 1993 (the end of the 
one-year period that began on the day the RO mailed the 
November 1992 notice) to file either a substantive appeal or 
a request for an extension of time.  The Board notes that 
additional evidence pertinent to the issue of left testicular 
atrophy was not received during the time period for 
perfecting an appeal, and no writing constituting a 
substantive appeal or request for extension was thereafter 
received in a timely manner.  See 38 C.F.R. § 20.302(b)(2); 
VAOPGCPREC 9-97 (Feb. 11, 1997).  

Pursuant to VAOPGCPREC 9-99 (Aug. 18, 1999), the Board has 
the authority to adjudicate or address in the first instance 
the question of timeliness of a substantive appeal, and may 
dismiss an appeal in the absence of a timely filed 
substantive appeal.  Under such circumstances, however, the 
VA General Counsel indicated that the veteran should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness and adequacy of the appeal.  See Bernard, 
supra.  Consequently, in a February 1999 remand, the veteran 
was notified of the Board's intent to consider the timeliness 
and adequacy of the substantive appeal as to the issue of 
entitlement to a higher initial disability rating for left 
testicular atrophy.  Additionally, in an April 1999 letter, 
the RO notified the veteran of his right to submit evidence, 
argument, and/or comment with regards to the question of the 
timeliness and adequacy of his substantive appeal concerning 
his claim for a compensable disability rating for his 
service-connected left testicular atrophy.  He was also 
informed of his right to request a hearing on the matter.  
The RO also furnished the veteran with a summary of the laws 
and regulations applicable to the proper filing of appeals 
including those pertaining to the issues of timeliness and 
adequacy of the substantive appeal in its April 2002 SSOC.  
See 38 C.F.R. §§ 20.202 and 20.302. 

The veteran contends that he had performed everything that 
the RO requested of him with regards to the perfection of his 
appeal on the left testicular atrophy issue.  He indicated 
that his July 1993 VA Form 9 was completed by a Veterans' 
Benefits Counselor and that he had trusted this person to 
appeal all of the issues listed in the June 1993 SOC.  He 
argued that because his left testicular atrophy was raised in 
the February 1994 hearing, the appeal should have been 
perfected. 

The Board finds that the veteran did not timely file either a 
substantive appeal or a request for an extension of time to 
do so.  Although the veteran filed a timely VA Form 9 in July 
1993 with regards to his service connection issues, the 
veteran did not, in his VA Form 9, "set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction" in reaching the rating 
decision with regards to the issue of left testicular 
atrophy.  See 38 C.F.R. § 20.202 (2001).  See also 
38 U.S.C.A. § 7105(d)(3) (West 1991).  The Board acknowledges 
that the veteran had assumed that all of the issues listed in 
the SOC were appealed in the July 1993 VA Form 9 because it 
was prepared by a Veterans' Benefits Counselor.  However, the 
Board points out that the veteran had received notice of his 
appellate rights, including the requirements of a substantive 
appeal, when the November 1992 rating decision was issued to 
him.  Additionally, the Board notes that although the July 
1993 VA Form 9 was prepared by a Veterans' Benefits 
Counselor, the veteran did, in fact, sign the July 1993 VA 
Form 9, implying that he did review and agree with the July 
1993 VA Form 9, including the fact that it did not mention 
any desire to appeal the left testicular atrophy issue.  

Additionally, the Board points out that the personal hearing, 
at which time the veteran presented testimony on his left 
testicular atrophy, did not occur until February 23, 1994.  
Clearly, the transcript of this personal hearing was not 
received within 60 days after the SOC was furnished to the 
veteran on June 12, 1993, or within one year following the 
November 27, 1992 notification of the assignment of this 
noncompensable disability rating.  38 C.F.R. § 20.302(b).  
Accordingly, because the veteran did not timely file either a 
substantive appeal or a request for an extension of time to 
do so, he is statutorily barred from appealing the November 
1992 RO decision to the extent that it assigned a 
noncompensable disability rating for his left testicular 
atrophy.  Therefore, the Board does not have jurisdiction to 
consider an appeal from the November 1992 rating decision 
that addressed this issue.  38 C.F.R. § 20.200; Roy, supra.  
Thus, the appeal, to the extent that it concerns whether an 
initial compensable disability rating is warranted for the 
veteran's left testicular atrophy, is dismissed.

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) has been 
enacted during the pendency of this appeal.  A discussion of 
the pertinent VCAA and regulatory provisions follows. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim. 

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified at 38 C.F.R. § 3.159(b)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

Nevertheless, the salient point to be made in this case is 
that the Board does not have jurisdiction to address the 
veteran's claim.  For the reasons set out above, there is no 
appeal before the Board.  In other words, the Board has no 
statutory authority over the veteran's claim of entitlement 
to an initial compensable disability rating for left 
testicular atrophy in the absence of a perfected appeal.  38 
U.S.C.A. §§ 7104, 7105.   Therefore, the Board also lacks 
authority to decide whether the newly imposed obligations of 
the VCAA have been satisfied as to the underlying merits of 
the claim.  As for the jurisdictional question, the veteran 
was notified of the law and given opportunity to respond as 
required by VAOPGCPREC 9-99.


ORDER

The appeal for a higher initial rating for left testicular 
atrophy is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

